Citation Nr: 0613359	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  02-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service-connected deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from July 1943 to 
August 1945.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2004, it was remanded to the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) for additional development and 
readjudication of the claim of entitlement to an increased 
(compensable) disability evaluation for his service-connected 
deviated nasal septum.  Following the completion of the 
requested development, a supplemental statement of the case 
was issued in June 2005, and the case was returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to the 
claim and the evidence necessary to substantiate it.

2.  The veteran's service-connected deviated nasal septum is 
manifested by bony deformities resulting in a narrowed right 
nasal passage way and a wide patent left nasal passage way; 
without tenderness over the frontal or maxillary sinuses with 
percussion; and without evidence of other nasal symptoms 
attributable to the deviated nasal septum.  In and of itself, 
it does not cause frequent periods of hospitalization or 
marked interference with employment.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for a 
deviated nasal septum have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.7, 4.20, 4.97, Diagnostic Code 6502 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a compensable disability evaluation 
for his service-connected deviated nasal septum.  He claims 
that he has sinus and breathing problems due to the residuals 
of the nasal fracture that he sustained in service.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In correspondence dated in July 2004, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to a compensable disability 
evaluation for the disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the initial 
rating decision was issued prior to the enactment of the 
VCAA.  Thus, while the notice provided to the veteran in July 
2004 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the June 
2005 readjudication of the claim and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also notes that the July 2004 VCAA notice contained 
a specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claim.  38 
C.F.R. § 3.159(b)(1) (2005).  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  Therefore, it can be 
concluded that it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for a higher 
initial evaluation, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran pertinent VA Ear, Nose, and Throat (ENT) 
examinations in December 1996 and October 2004.  There is no 
indication that additional examination is necessary for the 
fair adjudication of the veteran's claim.  38 U.S.C.A. 
§ 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to an increased initial 
rating for his nasal disorder.  Accordingly, the Board will 
proceed with appellate review.

Analysis

The veteran generally contends that the symptoms associated 
with his service-connected deviated nasal septum are more 
severe than the current rating indicates.  He avers that his 
deviated nasal septum causes sinus and breathing problems 
that greatly interfere with his ability to breath out of his 
nose.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with the evaluation assigned as a result of an original grant 
of service connection, and the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

As noted, the veteran was separated from service in August 
1945.  Public Health Service records show that the veteran 
underwent surgery in July 1945 for a deviated nasal septum 
following complaints of an inability to breathe through his 
nose.  Based upon a diagnosis of deflection of nasal septum 
to the left, a septectomy was performed.  Following the 
procedure, the nose was said to be healing with improved 
airway.  

In October 1996, the veteran filed a claim for service 
connection for a deviated nasal septum.  He indicated that he 
had fallen and his face hit the ground early in his service, 
but that he was not treated until two years later in July 
1945.  The veteran indicated that he had not sought medical 
treatment for his nose since 1945.  

Upon VA examination in December 1996, the veteran was found 
to have right septal deviation due to remote fracture of the 
nose.  The nose and sinuses appeared normal except for the 
right nasal septal deviation.  The external nose, nasal 
vestibule, floor of the nose, inferior meatus, inferior 
turbinates, middle meati, middle turbinate, sphenoethmoidal 
recess, olfactory area, superior turbinates, and paranasal 
sinuses were all found to be normal.  

In a December 1999 Board decision, service connection was 
granted for a deviated nasal septum.  In a December 1999 
rating decision, the veteran's service-connected deviated 
nasal septum was rated as noncompensable from October 31, 
1996.  In that decision, the RO considered both the old and 
new rating criteria (as described below) for the evaluation 
of a deviated nasal septum.  The veteran perfected an appeal 
of that denial.  

The veteran underwent VA ear, nose and throat (ENT) 
examination in October 2004.  In the report of that 
examination, in terms of history, it was noted that the 
veteran sustained a nasal injury in 1943 that was ultimately 
treated by surgery for a fractured nose.  The veteran stated 
that after service he continued to have problems with his 
nose, particularly with a sinus condition, as well as trouble 
breathing through his nose.  He indicated that private 
medical doctors had given him nasal spray, and that he has 
occasional sneezing as a side effect.  The veteran indicated 
that he experienced purulent discharge only with sinus 
infections, but did not experience shortness of breath.  The 
veteran reported some speech impairment and occasional 
hoarseness with infection, as well as occasional headaches 
with sinus problems.  The veteran reported periods of 
incapacitation approximately 8 to 10 times per year.  

Upon examination, there were bony deformities, in that the 
right nasal passage way was narrowed; the mucosa was pink and 
moist.  Turbinates were pink and moist, with some clear to 
white drainage noted.  The septum was deviated to the right.  
There was no crusting noted at the nasal passage way.  The 
left nasal passage way was wide, patent, with mucosa that was 
pink and moist.  There was some clear to white drainage 
noted.  Turbinates were normal.  Examination of the posterior 
pharynx showed clear to white postnasal drip.  There was no 
tenderness noted over the frontal or maxillary sinuses with 
percussion.  X-rays of the nasal bones and sinuses revealed 
slight deviation of the septum to the right, and slight 
irregularity and distortion of the tip of the nasal bones 
that were speculated by the examiner to be secondary to the 
old fracture.  There were seen no recent fracture or 
dislocation of the nasal bones.  Sinus x-rays were normal.  

The resulting diagnosis was septal deviation of residuals of 
fractured nose.  The examiner commented as to whether the 
disease primarily involved or originated from the nose, 
sinus, larynx, or pharynx, and indicated that it originated 
from the nose.  

In an addendum to the report of the November 2004 
examination, the examiner indicated that the veteran's claims 
file had been reviewed.  The examiner opined that "the mild 
deviation of the septum following an injury 61 years ago is 
not as likely as not to be the cause of any significant nasal 
disease."  The examiner exclaimed that the veteran had 
normal sinuses on x-ray, that indicated that the veteran had 
not had years of significant sinus infections with long-term 
residuals.  Finally, the examiner opined that it "is not as 
likely as not that any acute or recurrent sinus infections 
[the veteran] may have has anything to do with the remote 
nasal fracture."  

VA outpatient treatment records through December 2004 
document a history of sinus problems but fail to disclose 
treatment for nasal obstruction.  

The record reflects that there was a change in the rating 
criteria for deviated nasal septum (38 C.F.R. Part 4, § 4.97, 
Diagnostic Code 5902).  Prior to October 7, 1996, under 
Diagnostic Code 5902, which concerns deflection of the nasal 
septum, a 10 percent rating is assigned where residuals of 
trauma produce marked interference with the breathing space.  
A zero percent rating is granted for residuals of trauma with 
only slight symptoms.  See 38 C.F.R. § 4.97, Diagnostic Code 
5902 (1995).

The new criteria, effective October 7, 1996, provide a 
maximum schedular evaluation of 10 percent for nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.   This is the 
highest rating available under the Diagnostic Code for the 
evaluation of residuals of a nasal fracture involving 
deviation of the nasal septum.  38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2005).  

As the veteran's claim to establish service connection was 
received by the RO on October 31, 1996, the effective date 
ultimately assigned to the grant of service connection, only 
the current rating criteria are applicable and may be applied 
by the Board, notwithstanding the early statements of the RO 
regarding applicable criteria.  More recently, such as in the 
June 2005 supplemental statement of the case, only the 
current rating criteria were applied.

The Board finds that the foregoing evidence demonstrates that 
the veteran's service-connected deviated nasal septum is 
manifested by bony deformities resulting in a narrowed right 
nasal passage way and a wide patent left nasal passage way; 
without tenderness over the frontal or maxillary sinuses with 
percussion; and without evidence of other nasal symptoms 
attributable to the deviated nasal septum.  

The Board finds that the assignment of the current 
noncompensable zero percent disability rating for service-
connected residuals of a nasal septum fracture is the most 
appropriate evaluation available under the applicable 
criteria found in 


Diagnostic Code 6502.  As noted above, the 1996 and 2004 VA 
examinations showed a mild septum deviation and only one 
restricted nasal passage.  There is no indication that the 
restricted nasal passage was totally obstructed.  Moreover, 
the November 2004 medical opinion stated that the veteran's 
mild deviation of the septum was not as likely as not to be 
the cause of any significant nasal disease.  Based upon these 
results, it is clear that there has not been shown to be the 
symptomatology necessary for a compensable evaluation under 
Diagnostic Code 6502.  

Moreover, the complete obstruction of the veteran's nasal 
passage on one side has not been shown, as documented by the 
wide left nasal passage way shown on examination in 2004.  
Further, the lack of any obstruction of the left nasal 
passage way, coupled with only a "narrowed" right nasal 
passage way, does not approach or approximate the 50 percent 
obstruction required for a compensable rating under the new 
version of Diagnostic Code 6502.  

Finally, given that the veteran has implicitly argued that 
the severity of his disability is not adequately rated under 
the schedular rating code, the Board is compelled to consider 
the provisions of 38 C.F.R. § 3.321 (2005), as to whether the 
veteran's nasal disorder presents such an unusual disability 
picture so as to require application of that regulation.  The 
Board finds that the veteran's service-connected deviated 
nasal septum has not presented such an exceptional or unusual 
disability picture, characterized by such factors as frequent 
periods of hospitalization or marked interference with work, 
to warrant referral of the case to the Director of the 
Compensation and Pension Service for the consideration of an 
extra-schedular rating for any period of time since the 
veteran filed his claim for an increased evaluation.  
38 C.F.R. § 3.321(b).  

The veteran has not been hospitalized for his nasal disorder, 
and in fact, there is no evidence that he has sought medical 
treatment for that disorder.  In terms of interference with 
work, the veteran is retired.  Nevertheless, he has given no 
indication that he had previously missed work or that his 
ability to work had suffered because of his deviated nasal 
septum.  The Board concludes that the referral for an extra-
schedular rating under 38 C.F.R. § 3.321(b) is not 
appropriate.  

The Board has also considered the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time since the veteran filed his claim for service 
connection for his deviated nasal septum in October 1996.  
Fenderson v. West, 12 Vet. App. 119 (1999).  There is no 
indication, however, that he has exhibited the requisite 
symptomatology for a compensable rating during any portion of 
the time period at issue.  

In conclusion, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the assignment of a compensable 
disability rating, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability evaluation 
for service-connected deviated nasal septum is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


